Citation Nr: 1313300	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-46 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.S.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran had almost continuous active military service from March 1976 to May 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran and Ms. S.S. testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in October 2012.  A transcript of the hearing is associated with the claims file.  After this hearing, the Veteran submitted additional pertinent evidence that was not considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2012).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in June 2004 rating decision that was not appealed. 

2.  Evidence received since the June 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim.

3.  Affording the Veteran the benefit of the doubt, bilateral hearing loss is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the June 2004 decision, the criteria for reopening the claim for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1131 (West 2001); 38 C.F.R. §§ 3.303, 3.385 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012) or 38 C.F.R. § 3.159 (2012).

Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted  the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an unappealed rating decision in June 2004, the Veteran was denied service connection for bilateral hearing loss.  Service connection was denied on the basis that the disability was not shown by the evidence of record.

The evidence received subsequent to the June 2004 rating decision includes VA examinations and private treatment records showing diagnoses of bilateral hearing loss.  In addition, he has supplied private audiologic opinions relating his current hearing loss disability to active military service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material.  Accordingly, reopening of the claim is in order.


Claim for Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

The Veteran asserts that he is entitled to service connection for bilateral hearing loss.  The Veteran contends, and testified before the undersigned, that his bilateral hearing loss is the result of performing his duties as a mortar crewman in service, exposing him to mortar and small arms fire.  He testified that he did not encounter significant noise exposure post-service when working driving a truck for a beverage company.  

Service records show that the Veteran's military occupation specialty (MOS) was "mortarman".  The Veteran also served as an infantry unit leader.  Therefore, in-service noise exposure is conceded.  

At the outset, the Board notes that VA examinations, in December 2009 and April 2011, and private treatment records establish that the Veteran currently has a bilateral hearing loss disability per VA regulations; therefore, the question that remains before the Board is the etiology of this disability.  His service treatment records, however, do not show symptoms or findings of a hearing loss disability.  Rather, a hearing examination conducted at separation from service showed essentially normal hearing.  In addition, there is no evidence of sensorineural hearing loss in the first post-service year.  Thus, service connection cannot be granted on the basis of presumption under 38 C.F.R. § 3.307, or as a "chronic disease" under 38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may still be granted, however, if the evidence establishes an etiological relationship, or nexus, between a current hearing loss disability and the Veteran's active military service.  38 C.F.R. § 3.303(d).  On that question, there is evidence both for and against the claim.  

In particular, during a VA audiological evaluation in December 2009, an examiner opined that the bilateral hearing loss was not caused by or a result of noise exposure in service.  The examiner stated that the Veteran's entrance and separation audiograms showed hearing within normal limits bilaterally; that he did not seek treatment for hearing loss until over 25 years after his separation from the military; and there was "no scientific basis for concluding that delayed onset hearing losses exist."  

Similarly, in April 2011, the same audiologist opined that hearing loss was not related to his military occupation.  The examiner generally reiterated the rationale expressed in the 2009 report that the medical literature did not support findings of delayed onset hearing loss.

This evidence is clearly against the claim.  

On the other hand, in February 2010, private audiologist, M.B., stated that the Veteran had mild to moderate gradually sloping binaural hearing loss that was sensorineural in nature (nerve loss).  M.B. believed that his hearing loss was caused by noise exposure during his military service.  

Similarly, correspondence from private audiologist, T.B., M.S., confirmed a moderate-to-severe sensorineural hearing loss bilaterally in July 2010 and severe-to-profound sensorineural hearing loss bilaterally in October 2012.  T.B. opined that the pattern of hearing loss was consistent with noise-induced hearing loss, and it was very likely (above 75 percent likely) this hearing loss was caused as a result of noise exposure during military service.  

Here, both the VA and the private audiologic examiners have provided a rationale for their opinions.  While the VA examiner cites to studies from IOM disputing the existence of delayed onset hearing loss, the Board cannot ignore the private audiologist finding that a relationship exists between the current hearing loss pattern and the Veteran's active military service.  

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Because the evidence in this case is essentially in equipoise with regard to whether a hearing loss disability was incurred in service, service connection is warranted and the claim must be granted.  


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


